internal_revenue_service p o box cincinnati oh number release date date date legend department of the treasury employer_identification_number gontact person - 1d number contact telephone number uil organization's name program's name geographic location school name amount of scholarship family name dear your letter indicates that x will operate a grant-making program called y our records indicate that x was recognized as exempt from federal_income_tax under sec_501 c of the code and that it is classified as a private_foundation as defined in sec_509 we have considered the request of the applicant named x for advance approval of a grant-making program under sec_4945 of the intermal revenue code dated date the x will be providing scholarships to graduating high school seniors of who have demonstrated a high level of academic ability and personal character and are pursuing higher education in the areas of agriculture education or both therefore y has been established by x each year a letter will be sent by x to the principal of r advising them of the available scholarship award at least one scholarship in the amount of b each year the scholarships will not be renewable the program will be conducted in z and will be available to graduating r students who have demonstrated a high level of academic ability and personal character and are pursuing higher education in the areas of agriculture education or both x expects to r the applicants must complete an application which will show the name and address of the applicant and the intended purpose of the grant the applicant must disclose any blood or tegal familial relationship if any to scholarship committee members officers trustees or donors of funds any such relationship shall immediately disqualify the applicant the applicant must prepare and submit a one page essay describing his or her educational goals and plans for achieving those goals the applicant must submit two letters of recommendation each letter written by an independent person such as a teacher spiritual adviser coach or other adult with firsthand knowledge of the applicant's academic abilities and or character the scholarship committee shall consist of three persons all members of s and at least one director of x the scholarship committee will review all applications and supporting documentation and through an objective and nondiscriminatory selection process choose one or more recipients of the annual cash award in even numbered years the preference of the committee will be to provide the award to a student pursing studies in agriculture and in odd numbered years the preference will be a student pursuing studies in education the objective and nondiscriminatory selection process is based solely on academic excellence and need the applicants will be ranked on their academics and financial needs the academically highest ranking student with the greatest need will be selected the committee shall independently confirm the applicant's academic standing and ability to achieve his her goals funds shail be distributed on behalf of the recipient directly to the recipient's chosen college or university x indicated that records will be maintained of the information used to evaluate the qualifications of potential grantees identification of the grantees including any relationship of any grantee to_x the amount and purpose of each grant and all grantee reports and other follow-up data obtained in administering the y grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 g of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 ai the grant constitutes a prize or award which is subject_to the provisions of such prize or award is selected from the general_public or sec_74 if the recipient of the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i tii iii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are exciudabie from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination ts conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code determination only covers the grant programs described above shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in jurtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent this thus approval you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power of attamey ifyou have any questions piease contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
